DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “Transparent Display With OLED Substrate Having Multiple Hollow Parts And Manufacturing Method Thereof”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2016/0126494 A1; hereinafter, “Jung”).
Regarding claims 1, 2, 9-11, 13 and 14:
re claim 1, Jung discloses an OLED substrate comprising:
a light emitting region PA (Fig. 8 and [0056]); and
a transparent region TA (Fig. 8 and [0056]),
wherein the OLED substrate comprises a substrate 100/110/120 (Fig. 8 and [0065]) and a display layer 140/160/180/195/235 (Fig. 8) on the substrate, and
wherein a portion of the display layer in the transparent region comprises a first hollow part 187 (Fig. 8 and [0149]); 
re claim 2, the OLED substrate according to claim 1, wherein the substrate 100/110/120 (Fig. 8) comprises a base substrate 100 and a transparent etch barrier layer 120 between the base substrate 100 and the display layer 140/160/180/195/235 (Fig. 8);
re claim 9, (NOTE: with respect to this claim, the substrate (of claim 1) would be substrate 100/110 and the display layer (of claim 1) would be displayer layer 120/140/160/180/195/235) the OLED substrate according to claim 1, wherein the display layer 120/140/160/180/195/235 (Fig. 8) comprises a buffer layer 120, a thin film transistor 130/140/150/170/175, a planarization layer 180, a light emitting device 190/210/225, and a pixel defining layer 195 in sequence on the substrate 100/110;
re claim 10, the OLED substrate according to claim 1, wherein the OLED substrate comprises a plurality of pixel units (e.g., an RGB+TA unit as shown in Fig. 1 and [0057]) arranged in a matrix, wherein each pixel unit (e.g., Pr, Pg, Pb, as shown in Fig. 1) of the plurality of pixel units (RGB+TA) comprises at least one sub-pixel unit (Pr +TA or Pg+TA or Pb+TA, as shown in Fig. 1), wherein each sub-pixel unit of the at least one sub-pixel unit comprises a light emitting sub-region (Pr or Pg or Pb, see Fig. 1) and a transparent sub-region (TA, see Fig. 1), and 
	re claim 11, the OLED substrate according to claim 1, wherein the OLED substrate comprises a plurality of pixel units (plurality of RGB+TA as shown in Fig. 1) arranged in a matrix, wherein each pixel unit of the plurality of pixel units comprises at least one sub-pixel unit (Pr +TA or Pg+TA or Pb+TA, as shown in Fig. 1), wherein all sub-pixel units comprise the light emitting region PA, and wherein regions among the plurality of pixel units (e.g., RGB+TA in Fig. 1) comprise the transparent region TA (see Fig. 1); 
	re claim 13, A transparent display comprising the OLED substrate according to claim 1 and a package layer 235 (Fig. 8 and [0150]) on the OLED substrate; and
	re claim 14, the transparent display according to claim 13, wherein the package layer 235 comprises one of a substrate package layer or a thin film package layer (an encapsulation layer, [0150]).
	Therefore, Jung anticipates claims 1, 2, 9-11, 13 and 14.

	Regarding claims 15, 16 and 19:
	The current claims are directed to a method of manufacturing the OLED substrate of claims 1, 2, 9-11, 13 and 14, wherein all pertinent limitations of the current claims are recited in claims 1, 2, 9-11, 13 and 14; accordingly, Jung anticipates the current claims for reasons similar to those explained in detail above with respect to claims 1, 2, 9-11, 13 and 14.



Allowable Subject Matter
Claims 3-8, 12, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-8 and 12 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claims 3 (when combined with claim 1); and
Claims 17, 18 and 20 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claims 17 (when combined with claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 are cited for disclosing transparent display panels or light shielding layers incorporated between a base substrate and a display layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892